15-815
     Al-Qadaffi v. Services for the Underserved, et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 27th day of January, two thousand sixteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                RICHARD C. WESLEY,
 8                DEBRA ANN LIVINGSTON,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       WAJID AL-QADAFFI,
13                Plaintiff-Appellant,
14
15                    -v.-                                               15-815
16
17       SERVICES FOR THE UNDERSERVED, ET AL.,
18                Defendants-Appellees,
19
20       WHOOPI GOLDBERG, ET AL.,
21                Defendants.
22       - - - - - - - - - - - - - - - - - - - -X
23
24       FOR APPELLANT:                        Wajid Al-Qadaffi, pro se, Bronx,
25                                             NY.
26



                                                  1
 1   FOR SUS APPELLEES:         Mary Ellen Donnelly and Robert
 2                              M. Tucker, Putney, Twombly, Hall
 3                              & Hirson LLP, New York, NY.
 4
 5   FOR CITY APPELLEES:        Richard Dearing, for Zachary W.
 6                              Carter, Corporation Counsel of
 7                              the City of New York, New York,
 8                              NY.
 9
10        Appeal from a judgment of the United States District
11   Court for the Southern District of New York (Pauley, J.).
12
13        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
14   AND DECREED that the judgment of the district court is
15   AFFIRMED.
16
17        Wajid al-Qadaffi, pro se, appeals from the judgment of
18   the United States District Court for the Southern District
19   of New York (Pauley, J.) dismissing his amended complaint
20   for failure to state a claim. Al-Qadaffi raised claims for
21   discrimination and retaliation under Title VII of the Civil
22   Rights Act of 1964, the Age Discrimination in Employment
23   Act, and the Americans with Disabilities Act, as well as
24   constitutional claims under 42 U.S.C. § 1983. We assume the
25   parties’ familiarity with the underlying facts, the
26   procedural history, and the issues presented for review.
27
28        We review de novo a district court’s dismissal of a
29   complaint for failure to state a claim, accepting all
30   factual allegations as true and drawing all reasonable
31   inferences in favor of the plaintiff. Ahlers v. Rabinowitz,
32   684 F.3d 53, 60 (2d Cir. 2012). A complaint filed pro se is
33   liberally construed and held to a less stringent pleading
34   standard than one filed by counsel. Id.
35
36        We affirm for substantially the reasons stated by the
37   district court in its January 30, 2015 opinion. We
38   separately consider two of al-Qadaffi’s arguments on appeal.
39
40        Al-Qadaffi contends that dismissal of his age
41   discrimination claim was error because he alleged that only
42   one individual over the age of 55 had been hired by Services
43   for the Underserved during the relevant period. But al-
44   Qadaffi does not allege the ages of the people hired instead
45   of him or any other facts from which a court could draw a
46   plausible inference of discrimination. See D’Cunha v.
47   Genovese/Eckerd Corp., 479 F.3d 193, 195 (2d Cir. 2007).

                                  2
 1        As to al-Qadaffi’s disparate impact claim: he alleges
 2   that Services for the Underserved’s Brooklyn Clubhouse has a
 3   policy of not hiring people who were members of the
 4   Clubhouse, and that all Clubhouse members were disabled. He
 5   does not allege that the Clubhouse has a policy or practice
 6   against hiring non-members who have disabilities. Al-
 7   Qadaffi’s threadbare allegation does not give rise to a
 8   plausible inference that the Clubhouse has a policy that
 9   adversely impacts disabled applicants. See Tsombanidis v.
10   West Haven Fire Dep’t, 352 F.3d 565, 574-75 (2d Cir. 2003).
11
12        Accordingly, and finding no merit in al-Qadaffi’s other
13   arguments, we hereby AFFIRM the judgment of the district
14   court.
15
16                              FOR THE COURT:
17                              CATHERINE O’HAGAN WOLFE, CLERK
18




                                  3